DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 1/25/21.  Claims 1, 8, 11, 18, and 21 are amended.  Claims 1-9, 11-19, and 21-29 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-18, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0346937 A1 to Mahmoudian-Bidgoly et al. (hereinafter “Mahmoudian-Bidgoly”) in view of WO No. 2013/149198 A1 to Kearns (hereinafter “Kearns”) in view of US Publication No. 2015/0006492 A1 to Wexler et al. (hereinafter “Wexler”).

Concerning claim 1, Mahmoudian-Bidgoly discloses a method for training skills in an organization (paragraphs [0044], [0074] – school/university/company may maintain the educational collaboration system), the method comprising: 
a skill trainer comprising a hardware processor in communication with a memory (paragraphs [0047], [0053], [0058] – processors may be in communication with databases which store content available to users), wherein the hardware processor: 
receives a submission from a user, wherein the submission comprises content that is relevant to a particular skill (paragraphs [0037], [0142]-[0144] – user provides post relevant to a type of skill); 
publishes the content to a skill training library as material relevant to increasing a proficiency of other users in the particular skill (paragraphs [0037], [0040], [0061] [0142]-[0144] – user publishes post relevant to a type of skill which is stored by the content management server); 
increases a proficiency of the user for the particular skill according to a policy for submission of the content to the skill training library that is relevant to the particular skill (paragraphs [0037], [0040], [0061], [0112], [0113], [0142]-[0144] – user publishes post and based on foo score earned, increases their proficiency for the particular skill by being assigned as an expert on a subject); 
identifies whether the proficiency of the user for the particular skill exceeds a benchmark for proficiency in the particular skill (paragraphs [0112], [0113] – determining 
responsive to identifying the proficiency of the user exceeding the benchmark for proficiency in the particular skill: automatically designates the user as a skill mentor (paragraph [0112] – automatically register the user as an expert based on their foo score exceeding a benchmark score); and 
automatically grants administrative privileges over additional content submitted by other users, wherein the administrative privileges include at least one of review of content, approval of content, deletion of content, or content feedback (paragraphs [0069], [0072], [0083], [0113], [0115], [0116], [0121] – experts are automatically granted administrative privileges (i.e., content feedback) based on a user requesting feedback on a post).
Mahmoudian-Bidgoly lacks specifically disclosing, however, Kearns discloses using the skill trainer to perform operations for the organization implemented in the skill trainer automatically in at least one of a content manager, a program manager and a content generator based on the proficiency of the user for the particular skill, wherein the operations are selected from at least one of employee hiring, employee benefits administration, employee payroll, employee performance reviews, forming teams of employees for new products, or assigning research projects to employees (paragraphs [0076]-[0078] – training system may be a content manager which provides the proficiency of the user for a particular skill including employee performance reviews).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of performing operations 
Mahmoudian-Bidgoly/Kearns lack specifically disclosing, however, Wexler discloses automatically grants the user additional privileges within the skill trainer with regard to feedback based on the submission of positive feedback (paragraphs [0089]-[0094]- super users can configure the system to automatically seed validated content and rating management can define points awarded per comment submitted); grants administrative privileges over additional content submitted by other users who are different than the user, wherein the additional content is different than the content and the administrative privileges include at least one of review of content, approval of content, deletion of content, or content feedback (paragraph [0088]- a user with administrative privileges may validate content submitted by others and may need an expert qualification to obtain administrative privileges).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of managing content as shown in the system disclosed by Wexler based on the data collected and provided by the system of Mahmoudian-Bidgoly/Kearns in order to allow certain privileges to employees an allowing the experts to control data distribution.

Concerning claims 2, 12, and 22, Mahmoudian-Bidgoly discloses wherein the content is selected from at least one of a PDF file relevant proficiency in the particular 

Concerning claims 3, 13, and 23, Mahmoudian-Bidgoly discloses wherein the user is a first user, and the method further comprises: the hardware processor identifying an action performed by a second user with respect to the content (paragraphs [0040], [0041], [0112]-[0116] – proficiency of the experts may also be assigned based on ratings and/or votes from users' evaluation of the content posted by the expert).  

Concerning claims 4, 14, and 24, Mahmoudian-Bidgoly discloses further comprising: in response to identifying the action performed by a second user with respect to the content, the hardware processor increasing a proficiency of the second user for the particular skill according to a policy for interacting with the content relevant to the particular skill (paragraphs [0040], [0041], [0112]-[0116], [0142]-[0144] – proficiency of the experts, teachers and/or users publishing the content, including chatting about a post, and getting a positive vote for a chat attached to a post, is increased via receiving an increase Foo score or Bar score). 
  
claims 5, 15, and 25, Mahmoudian-Bidgoly discloses further comprising: in response to identifying the action performed by a second user with respect to the content, the hardware processor modifying a proficiency of the first user for the particular skill according to a policy for interacting with the content relevant to the particular skill, wherein the action with respect to the content includes at least one of submitting the content, accessing the content, or providing feedback on the content (paragraphs [0040], [0041], [0112]-[0116], [0142]-[0144] – proficiency of the experts may also be assigned based on ratings and/or votes from users' evaluation of the content posted by the expert). 
 
Concerning claims 6, 16, and 26, Mahmoudian-Bidgoly discloses wherein the step of increasing the proficiency of the second user further comprises: the hardware processor increasing the proficiency of the second user for the particular skill according to feedback received from the first user about the content (paragraphs [0040], [0041], [0112]-[0116], [0142]-[0144] – proficiency of the experts may also be assigned based on ratings and/or votes from users' evaluation of the content posted by the expert).

Concerning claims 7, 17, and 27, Mahmoudian-Bidgoly/Kearns lack specifically disclosing, however, Wexler discloses further comprising: in response to receiving the submission, the hardware processor generating a tag associated with the content, wherein the tag specifies that the content is relevant to the particular skill (paragraphs [0057]-[0061] – content may be contain tags which is relevant to the particular skill). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of managing content as shown in the system disclosed by Wexler based on the data collected and provided by the system of Mahmoudian-Bidgoly/Kearns in order to allow certain privileges to employees an allowing the experts to control data distribution.
  
claims 8, 18, and 28, Mahmoudian-Bidgoly discloses further comprising: in response to identifying the proficiency of the user exceeding the benchmark for proficiency in the particular skill, the content manager granting the user an additional reward wherein the additional reward includes a designation (paragraphs [0040], [0041], [0112]-[0116] – experts may receive additional bars for achieving certain levels of expertise).

Concerning claim 11, Mahmoudian-Bidgoly discloses a computer system comprising: a processor unit; a memory in communication with the processor unit; and a skill trainer implemented by the processor unit and the memory, wherein the skill trainer is for training skills in an organization (paragraphs [0047], [0053], [0058] – processors may be in communication with databases which store content available to users), and the skill trainer is configured to: see the rejection of claim 1. 

Concerning claim 21, Mahmoudian-Bidgoly discloses computer program product comprising: a computer readable storage; medium including instructions that are executable by a hardware processor, wherein the instructions are for training skills in an organization (paragraphs [0047], [0053], [0058] – processors may be in communication with databases which store content available to users), and the instructions comprise: see the rejection of claim 1.  

Claims 9, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable Mahmoudian-Bidgoly, Kearns, Wexler and further in view of US Publication No. 2011/0289443 A1 to Heaven et al. (hereinafter “Heaven”).

Concerning claims 9, 19, and 29, the combination of Mahmoudian-Bidgoly/ Kearns/Wexler lacks specifically disclosing wherein the additional reward comprises designation of the user as a skill mentor.  Heaven discloses wherein the additional reward comprises designation of the user as a skill mentor (paragraphs [0060]-[0062] – user may be one of multiple tiers of coaches in hierarchical coaching tree). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the designating additional user privileges as disclosed by Heaven in the system disclosed by the combination of Mahmoudian-Bidgoly/Kearns/Wexler in order to make access to the material more user friendly by having several tiers of teachers and mentors which can cater more individually to an individual’s learning needs.                                                                                                                                                                                                                                           
    
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-19, and 21-29 for the 103 rejections have been considered but are moot based on the new grounds of rejection.  Additional citations and explanations have been added to address the claim amendments.



Conclusion              
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715